Citation Nr: 1400595	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-33 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a disorder manifested by impairment of vision.

5.  Entitlement to an initial rating in excess of 20 percent for the service-connected diabetes mellitus, type II.

6.  Entitlement to an initial rating in excess of 10 percent for the service-connected hypertension.

7.  Entitlement to an initial rating in excess of 50 percent for the service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from September 2007 and February 2009 rating decisions issued by the RO.

The Veteran testified from the RO at a hearing before the undersigned Veterans Law Judge at an October 2012 by way of videoconference technology.

At his hearing, the Veteran indicated that he wanted to pursue a claim for a total rating based on individual unemployability (TDIU) by reason of service-connected disability.  

While a claim for an increased rating is inclusive of a claim for TDIU, see Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veteran's claim for a TDIU rating was explicitly considered by the RO while this claim was pending and was denied in a June 2010 rating decision.  The Veteran did not appeal that decision.  

The Veteran therefore is deemed to be raising a new claim for a TDIU rating.  That claim is referred to the RO for initial action.  

Additionally, the Veteran's hearing testimony also addressed the question of increased ratings for peripheral neuropathy of the upper and lower extremities.  This matter is also referred to the attention of the RO for indicated action.  

The issues of service connection for a low back disorder and a disorder manifested by impairment of vision are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss disability is shown as likely as not to have had its clinical onset due to the exposure to hazardous noise levels during the Veteran's period of active service.

2.  The currently demonstrated tinnitus is shown as likely as not to have had its clinical onset following the Veteran's exposure to harmful noise levels during his period of active service.

3.  The service-connected diabetes mellitus, type II is shown to be controlled by diet and medication; regulation of activities is not demonstrated.

4.  The service-connected hypertension is not shown to be manifested by diastolic readings that are predominantly 110 or more or systolic blood pressure readings that are predominantly 200 or more.

5.  The manifestations of the service-connected PTSD are not shown to have productive of a disability picture manifested by more than occupational and social impairment with reduced reliability and productivity.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for the assignment of an initial rating in excess of 20 percent for the service-connected diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.119 including Diagnostic Code 7913 (2013).

4.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104 including Diagnostic Code  7101 (2013).

5.  The criteria for the assignment of an initial rating in excess of 50 percent for the service-connected PTSD are not met.    38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130 including Diagnostic Code  9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

The VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  

Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  

However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  

Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.   

In this case, the Veteran was sent a letter in September 2006, prior to the appealed rating decisions, which explained what the evidence needed to show in order to establish service connection for a claimed disability and explained how VA assigns ratings and effective dates for service connected disabilities.  

It also informed the Veteran of the ways in which VA could assist him with obtaining evidence in support of his claims.  He was sent additional letters concerning this information in January 2008 and September 2008.

The Veteran's claim for higher initial ratings for the service-connected diabetes mellitus, hypertension and  PTSD are downstream issues from his claims for entitlement to service connection for these disabilities. The RO granted service connection in a September 2007 rating decision and assigned a rating of 20 percent for diabetes mellitus, 10 percent for hypertension, and 30 percent for PTSD.  The Veteran then filed a Notice of Disagreement arguing that he should have received higher ratings. 

The RO subsequently increased the Veteran's rating for the service-connected PTSD to 50 percent, effective form the date of claim.  In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003. In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  

In this case, the Veteran was sent an SOC addressing the appropriate ratings for these disabilities in June 2010.  A Supplemental Statement of the Case (SSOC) issued in August 2012 also provided this information.

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In connection with the current appeal, VA has of record evidence including service treatment records, electronic and paper VA treatment records, Social Security Administration (SSA) disability records, private treatment records, information about the Veteran's in service stressors, and a transcript of the testimony of the Veteran and his wife at the October 2012 hearing.  

The Veteran was also provided with multiple VA examinations of his disabilities which fully documented the symptoms and functional impairments caused by his disabilities based on examination of the Veteran and review of the entire record.  Thus, they are adequate for rating purposes.  There is no indication of any outstanding evidence that would support the Veteran's claims.

The Board acknowledges that the Veteran submitted additional evidence after the most recent SSOC was issued.  Some of that information was duplicative of evidence that was already of record, while some was new.  However, the new evidence did not pertain to the Veteran's claims for increased ratings for his diabetes, hypertension, and PTSD.  Thus, remand of these issues to allow the RO to consider this evidence in the first instance is not required.

The Board also acknowledges that the Veteran contends that he is still receiving treatment for his disabilities.  However, the fact that the Veteran continues to be treated for his disabilities does not mandate remand for consideration of additional treatment records absent some indication that the Veteran's symptoms got worse since the prior examinations.

For these reasons, the Board finds that VA satisfied its duties pursuant to VCAA in this case.  


Service connection

The Veteran asserts developing bilateral hearing loss and tinnitus as a result of noise exposure during his military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

For the purpose of applying the laws administered by the V.A., hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's hearing was evaluated by VA at an October 2008 examination that showed a bilateral hearing loss disability as defined by VA.  Tinnitus was also diagnosed at the examination.

At his hearing, and in various letters, the Veteran testified about his exposure to excessively loud noise in service, including as the result of mortar round explosions  and the sound made by helicopters.  He denied having any noise exposure after service.  

While the VA audiologist opined that it was less likely than not that the Veteran's hearing loss was related to service, her opinion was based solely on the lack of documentation of hearing loss and tinnitus prior to 2007 and did not provide an explanation as to etiology of either disability.  Thus, her opinion is of limited probative value.  

The Board finds that the Veteran's testimony and written statements constitute sufficient evidence to link the onset of the claimed hearing loss and tinnitus to service.  

Tinnitus is known to be a disorder that is associated with hearing loss.  Therefore, it too is shown to likely share the same cause.  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing the current bilateral hearing loss disability and tinnitus as likely as not had its clinical onset due to Veteran's exposure hazardous noise levels while serving on active duty.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


Initial Ratings

The Veteran currently is assigned a 20 percent rating for the service-connected diabetes mellitus, type II, a 10 percent rating for the service-connected hypertension, and a 50 percent rating for the service-connected PTSD.  

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases where a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).


A.  Diabetes mellitus, type II

Diabetes is rated pursuant to 38 U.S.C.A. § 4.119, diagnostic code 7913.  A rating of 20 percent applies when treatment consists of insulin or oral hypoglycemic agents and restricted diet. 

A rating of 30 percent applies when treatment requires insulin, restricted diet,  and regulation of activities.  

A rating of 60 percent applies when treatment required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A rating of 100 percent applies when treatment of diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

The Veteran was afforded a VA examination in May 2007 when he was noted to control his diabetes with diet and medication.  Restriction of activities was not noted to be required.  The course of his diabetes was stable.  There was no indication that the Veteran experienced episodes of ketoacidosis or hypoglycemia, although one diabetes medication had been stopped in the past due to low blood sugars.  

The Veteran was examined again in April 2010 when the service-connected diabetes was noted to have been treated with restricted diet and medication.  Restriction of activities was not required to prevent low sugars.  In fact, the Veteran had been advised to exercise.  The course of his diabetes had been stable.  Diabetes mellitus did not affect the Veteran's activities of daily living.  There was no indication of episodes of ketoacidosis or hypoglycemia.

The Veteran was examined a third time in June 2012 when his diabetes mellitus was again noted to be managed by diet and medication alone.  Regulation of activities was not required as part of his medical management.  

The Veteran visited his diabetes care provider less than twice per month and had had no episodes of ketoacidosis in the past 12 months.  He had no episodes of hypoglycemia in the past 12 months.  Diabetes did not affect the Veteran's ability to work.

The treatment records do not reflect medical advice to restrict activities or document episodes of ketoacidosis or hypoglycemia.  They do not reflect frequent visits to a diabetic care provider.  There were no hospitalizations related to diabetes.

The Veteran's testimony at his October 2012 hearing did not indicate that he had been prescribed restriction of activities or had any troubles with hypoglycemia or ketoacidosis.  His testimony about his diabetes primarily centered on the worsening of his peripheral neuropathy of the upper and lower extremities.  

However, the Veteran is separately compensated for his peripheral neuropathies of all extremities, and those ratings are not on appeal here.  Although they may have been caused by diabetes, the Veteran's peripheral neuropathies are not considered in the criteria for rating the service-connected diabetes mellitus because they are subject to separate ratings.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  

The Veteran's symptoms are contemplated by the rating schedule.  Furthermore, there have been no unusual factors due to diabetes.  The three examiners opined that the diabetes does not affect employment.  The record reflects that the Veteran retired from the postal service for reasons unrelated to diabetes.  


B.  Hypertension

A 10 percent rating for hypertension is assigned where the Veteran has diastolic pressure that is predominantly 100 or more; or systolic pressure that is predominantly 160 or more; or where the Veteran has a history of diastolic pressure predominantly 100 or more and required continuous medication for control.  

A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or systolic pressure predominantly 200 or more.  

A 40 percent rating is assigned where diastolic pressure is predominantly 120 or more.  

A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  

At the Veteran's May 2007 examination, three readings of his blood pressure were taken and the results were 148/82, 133/89 and 138/89.  

At a general medical examination in April 2010, the Veteran was noted to have good blood pressure control and no associated renal problems.  Hypertension was assessed as having no effect either on work activities or activities of daily living.

At the Veteran's June 2012 examination, blood pressure readings were 166/85, 156/84 and 156/93.  His hypertension was assessed as having no effects on the Veteran's ability to work.

The Veteran's VA and private treatment records do not reflect elevated systolic blood pressures predominantly 200 or more or elevated diastolic blood pressures predominantly 100 or more.  

At his hearing, the Veteran testified that his systolic blood pressure sometimes got as high as 180 ant the he took medication to control his blood pressure.  He was worried about his increased risk of stroke due to hypertension.

The evidence does not show that the Veteran meets the criteria for a rating in excess of 10 percent for the service-connected hypertension.  His blood pressures are not elevated sufficiently to meet the criteria for a rating in excess of 10 percent.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun 22 Vet. App. 111at 115.  The predominant range of blood pressure documented for the Veteran is contemplated in the rating schedule, as is the necessity to take medication to control hypertension.  

There was no showing of unusual circumstances due to hypertension.  While the Veteran testified that he was fearful that he would experience complications such as stroke in the future, this is not a sufficient basis for an award of an extraschedular rating. 



C.  PTSD

The service-connected PTSD is evaluated under 38 C.F.R. 4.130, Diagnostic Code 9411.  

A rating of 50 percent is assigned where the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term or long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.

A rating of 100 percent is assigned where the Veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board recognizes that a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhausen v. Principi, 16 Vet. App. 436, 442 (2002) . 

Rather, the criteria ('such symptoms as') provide guidance concerning the severity of symptoms that are contemplated for each rating, in addition to permitting consideration of other symptoms particular to the Veteran.  Id. 

In an October 2006 written statement the Veteran complained of having memory loss, distress over losing a good friend in Vietnam, hypervigilence, an exaggerated startle response, and an aversion to large crowds.  He did not like to watch television programs about the war in Iraq and did not like guns.  

An initial VA evaluation for PTSD in October 2006 documented the Veteran's reports of hypervigilence, excessive startle response and outbursts of anger.  He used to have a drinking problem, but not any longer.  He was clean, neat, and dressed appropriately.  There were no unusual movements.  His thought processes were logical and goal oriented.  His mood was fine, but he seemed to be mildly depressed.  There were no delusions, hallucinations or other psychotic symptoms.  He was fully alert and oriented.  Memory was not impaired.  He had some insight into his illness and was able to understand situations and act appropriately.  The diagnosis was that of chronic PTSD. Global assessment of functioning (GAF) was 61, generally reflecting mild to moderate symptoms.  

Subsequent VA treatment records reflect continuing reports of hypervigilence, dislike of crowds, and excessive startle response.  He had sleep problems and would check around the house at night.  He did not like to talk about Vietnam.  He had some concentration difficulties.  He was irritable and sometimes got angry with his wife or about unimportant things.  He sometimes became tearful when discussing Vietnam.  He felt bad that he was unable to get over his Vietnam experiences.     

Initial VA mental health examination in connection with the Veteran's claim was conducted in May 2007.  He reported having therapy for PTSD that had been helpful but still having symptoms.  He reported having a positive relationships with his wife, children and siblings.  However, he described himself as a loner.  

At the interview, the Veteran was noted to be neatly groomed.  He was tense, and his affect was constricted.  No speech abnormalities were noted.  He was cooperative and attentive.  His mood was anxious, expansive, depressed, dysphoric, and labile. He reported that he cried easily.  He was fully oriented, thought processes and content were unremarkable.  

There were no delusions or other psychotic symptoms.  Judgment was normal.  He reported having difficulty falling asleep and daytime somnolence.  He had some nightmares.  He reported having irritability, a short temper, and activities such as checking around the house at night and being easily startled.  He reported being unable to stand large crowds.  He was not homicidal or suicidal.  He had fair impulse control and was not violent.  

There were no problems with activities of daily living.  Memory was mildly impaired.  He continued to be very distressed over the loss of his friend in Vietnam.  His symptoms were chronic, frequent and severe.  The Veteran was competent to handle his financial affairs.  The examiner diagnosed PTSD with symptoms of anxiety and depression.  GAF was 60, generally denoting moderate symptoms. 

A February 2008 letter from a friend stated that the Veteran had problems with his temper.  He was also noted to be nervous and had "many signs of stress."

The Veteran saw a private therapist in 2008 and 2009.   The therapist noted that he was anxious, rigid and inflexible.  He continued to report having sleep problems and was highly suspicious of others.   He was having some difficulties in his relationship with his wife.  He kept his adult children at an emotional distance.  He had a drinking problem in the past, but not currently.

In an April 2010 statement, the Veteran reported still having difficulty coping with the loss of his friend in Vietnam and experiencing anger, rage and sadness that were getting harder to control

The Veteran was reexamined by VA in April 2010.  At that time, he reported having moderate levels of anxiety related to crowds or new situations.  He continued to report having irritability and a short temper.  He reported getting along okay with his wife, although he was sometimes hard to live with, and had good relationships with his children.  He reported being a loner but having friends who were also Vietnam Veterans.  He enjoyed getting outdoors and gardening in the summer, but had fewer leisure activities in the winter.  He went to church with his wife on a regular basis.  He reported leaving his last job working for a John Deere implement dealer because he became irritated and threw his keys at his boss. 

The Veteran was noted to be clean and casually dressed.  Psychomotor activity was unremarkable.  Speech was normal and spontaneous.  He had full affect and an anxious mood.  He was fully oriented.  His thought process was somewhat rambling and tangential.  He understood the outcome of his behavior and had a problem.  He continued to report having chronic sleep disturbance.  There were no suicidal or homicidal thoughts.  Impulse control was fair.  There were no problems with activities of daily living.  Immediate memory was mildly impaired, but was otherwise normal.  He appeared to have age-related difficulties with short-term memory. 

The Veteran continued to report moderate to severe symptoms on all PTSD scales.  He was highly hypervigilant, untrusting and afraid of terrorists. He was able to manage his finances without difficulty.  He was previously employed as a postal carrier, but retired in 2004.  His GAF was 60, denoting moderate symptoms.  

The examiner noted that the Veteran reported increasing difficulty with anger and irritability.  He appeared to have healthy relationships, but preferred to be alone.  His brief attempts at part time work were unsuccessful because he tended to be rigid.  

The examiner assessed the Veteran's symptoms to be productive of reduced reliability and productivity.  He had successfully worked as a mail carrier for many years despite his PTSD symptoms.  He recently walked off a part time job, because he became irritated with his boss who he believed had lied to him.  He was impatient and rigid in his thinking and would not tolerate what he considered to be unethical behavior in others.

In August 2010, the Veteran reported still being troubled by his Vietnam experiences and feeling that he could not work due to his PTSD symptoms.  

He was reexamined by VA in July 2012.   The examiner diagnosed PTSD and depression and opined that they caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily.  

At the interview, the Veteran reported having recent stressors and conflict related to his levels of anger and strained relationships with his children.  He did not feel like he would ever stop thinking about Vietnam.  

The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, and difficulty adapting to stressful circumstances.   The Veteran continued to report symptoms meeting all of the PTSD criteria.  

His mood was dysthymic with congruent affect.  He was casually and appropriately dressed, was cooperative, and maintained fair eye contact.  He had good hygiene and grooming.  His thought processes were intact.  He had significant social withdrawal.  His insight appeared good and his judgment was adequate.  He denied suicidal or homicidal ideation.

The VA treatment records reflected that the Veteran had difficulty talking to people about his Vietnam experiences and sometimes felt guilty about his perceived burdening of his psychiatrist.  At times he became tearful when talking about highly emotional experiences, which was also noted by a doctor at a general medical examination in April 2010.  He continued to have sleep problems.  He had a brief increase in symptoms such as nightmares when he tried a new medication but this was promptly discontinued.  His GAFs generally reflected symptoms in the moderate range.

At his hearing in October 2012 the Veteran reported that he still thought about the friends he lost in Vietnam and had trouble sleeping at night.  He considered himself a loner.  If he got too angry with his wife he would go outside to cool off.  His wife testified that she noticed that over the last few years he was more nervous and tense.  
  
The evidence does not show that the Veteran's symptoms are more severe than what is encompassed by the currently assigned 50 percent rating.  He was evaluated by VA on multiple occasions, and although the examiners sometimes referred to his PTSD symptoms as "severe" in nature they generally assigned GAFs consistent with moderate impairment; this is also consistent with what his treating  psychiatrist recorded.  

No examiner assessed the Veteran as having occupational and social impairment with deficiencies in most areas; rather, they found lesser levels of impairment. 

The Veteran never expressed any suicidal or homicidal ideation.  While he reported that he sometimes would check around the house, he did not report obsessional activities that interfered with routine activities.  

His speech was generally assessed as normal, although some rambling and tangentiality was noted at the April 2010 examination.  However, it was not noted to be illogical, obscure, or irrelevant at any time.  

While he sometimes experienced panic with large crowds and similar situations, the anxiety was not near constant, nor did the Veteran describe near constant depression that affected his ability to function appropriately and effectively.  No problems were noted with activities of daily living at any time and he was always deemed capable of handling his finances effectively.  

There were some problems with impulsivity, such as walking off a job when he became irritated at his boss, but no episodes of violence.  There was no evidence of disorientation.  

The Veteran was always noted to be appropriately dressed and groomed.  He was in a successful marriage and had some Veteran friends, although he described himself as a loner.  He had some difficulty adapting to stressful circumstances because of his inflexibility.  

However, neither this symptom alone or in combination with other symptoms is reflective of the level of impairment that would meet the criteria for a 70 percent rating.  Viewed in their totality, the Veteran's symptoms did equate with more than occupational and social impairment with reduced reliability and productivity.   

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun 22 Vet. App. 111at 115.  

Although some of the Veteran's PTSD symptoms such as hypervigilence and sleep impairment are not specifically enumerated in the rating schedule, the general formula for rating mental disorders allows consideration of the overall level of occupational and social impairment due to psychiatric symptoms, including symptoms which are not specifically enumerated.  

There is no showing that the Veteran experiences unusual or extraordinary symptoms that are not contemplated by the overall level of impairment associated with a 50 percent rating.  He retired from his long term job for physical reasons that were unrelated to his PTSD.  

Although his rigidity and inflexibility affect his ability to interact appropriately with a supervisor at work, as evidenced by his behavior when he briefly had a part time job after his retirement, some degree of interference with occupational activities is contemplated by the assigned 50 percent rating.    



ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.

An initial rating in excess of 20 percent for the service-connected diabetes mellitus, type II is denied.

An initial rating in excess of 10 percent for the service-connected hypertension is denied.

An initial rating in excess of 50 percent for the service-connected PTSD is denied.


REMAND

More development is needed with respect to the Veteran's claims of service connection for a back disorder and vision impairment.

The Veteran claims that he damaged his back through heavy lifting and jumping out of helicopters in the military. He testified that his doctor told him that these activities could have contributed to his back problems.  

Private treatment records show a herniated disk that was operated on in 1993 and spinal instability and degenerative disk disease that led to surgery in June 1998.  The private treatment records do not, however, address the etiology of the Veteran's back problems.  The Veteran testified that he has continuing back problems.  

The Veteran has not been afforded a VA examination of his back to determine the nature and etiology of his claimed back disorder.  While a history and physical of the back was performed at a general medical examination in April 2010, the examiner did not specifically address causation, although he noted that the back disease or injury occurred after service.  

However, the Veteran's contention that his in service activities caused wear on his back that led him to later develop degenerative disk disease requiring spinal fusion was not addressed.  Therefore, an examination addressing this question should be obtained.  

With regard to the claimed vision impairment, in May 2007, a VA examiner opined that the Veteran's visual impairment, consisting of a history of cataracts and retinal detachment, were not complications of diabetes mellitus because they preceded the diagnosis of diabetes.  While she also opined that these conditions were not aggravated by diabetes, she did not provide any rationale for her conclusion in this regard.  

The VA treatment records as recent as March 2012 do not show any evidence of diabetic retinopathy.  Private treatment records from the Veteran's eye doctor from October 2012 likewise do not show diabetic retinopathy.  While corneal dystrophy, macular degeneration, retinal detachment, and dry eye syndrome were diagnosed, the etiology for these disorders was not identified. 

The Veteran contends that his diabetes aggravated his cataracts and retinal detachment necessitating surgery.  He contends that his eye doctor told him that his visual problems were made worse by his diabetes.          

Given that the Veteran's private treatment record reflects that he developed additional eye disorders after the May 2007 examination, and because the May 2007 examiner did not explain the rationale for her conclusion that the Veteran's diabetes did not aggravate the Veteran's eye conditions, the Veteran should be afforded a new VA examination of his eyes with opinion as to the etiology of the claimed eye disorders.  

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed back disorder.  The examiner should review the claims file in conjunction with the examination.  The examiner should then provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the current back disability are due to an injury or other event or incident of the Veteran's period of service.  The examiner should specifically address the Veteran's contention that heavy lifting and jumping out of helicopters during service caused premature wear and tear on his back.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.  

2.  The RO then should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed eye or visual impairment.  The examiner should review the claims file in conjunction with the examination.  For each eye disorder that is diagnosed, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) had its clinical onset during service or otherwise was due to an event or incident of his service or was caused or aggravated by his service- connected diabetes mellitus, type II.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.  

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


